[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Johnson v. Foley, Slip Opinion No. 2022-Ohio-3634.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2022-OHIO-3634
  THE STATE EX REL. JOHNSON, APPELLANT, v. FOLEY, WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as State ex rel. Johnson v. Foley, Slip Opinion No.
                                     2022-Ohio-3634.]
Habeas Corpus—Appellant’s habeas claim became moot when he was released
        from prison—Court of appeals’ dismissal of petition affirmed.
    (No. 2022-0196—Submitted August 2, 2022—Decided October 18, 2022.)
     APPEAL from the Court of Appeals for Lorain County, No. 21CA011789,
                                       2022-Ohio-36.
                                    ________________
        Per Curiam.
        {¶ 1} We affirm the Ninth District Court of Appeals’ dismissal of appellant
Marvin F. Johnson Sr.’s petition for a writ of habeas corpus because he is no longer
incarcerated and his habeas claim is thus moot.
        {¶ 2} In 2016, Johnson was sentenced to six years in prison for several drug-
related offenses to which he had pleaded no contest. His sentence was affirmed on
                             SUPREME COURT OF OHIO




appeal, State v. Johnson, 8th Dist. Cuyahoga No. 105560, 2018-Ohio-169, and has
withstood additional legal challenges, see State v. Johnson, 8th Dist. Cuyahoga No.
107126, 2019-Ohio-632, appeal not accepted, 156 Ohio St.3d 1445, 2019-Ohio-
2498, 125 N.E.3d 928; Johnson v. Eppinger, N.D.Ohio No. 1:19-cv-984, 2021 WL
861509 (Mar. 8, 2021).
       {¶ 3} In 2021, Johnson filed in the Ninth District a petition for a writ of
habeas corpus against appellee, Keith Foley, warden of the Lorain Correctional
Institution in which Johnson was incarcerated, arguing that sentencing errors
entitled him to immediate release. The warden filed a motion to dismiss under
Civ.R. 12(B)(6) for failure to state a valid claim for relief, and the court of appeals
granted the motion.
       {¶ 4} Johnson appealed to this court. Two weeks after Johnson filed his
appeal, he was released from prison and placed under postrelease-control
supervision. See Ohio Department of Rehabilitation and Correction, Offender
Details, https://appgateway.drc.ohio.gov/OffenderSearch/Search/Details/A694191
(accessed Sept. 9, 2022) [https://perma.cc/2KPX-TNVU]. Johnson’s release from
incarceration means that his habeas claim is moot. See State ex rel. Hawkins v.
Haas, 141 Ohio St.3d 98, 2014-Ohio-5196, 21 N.E.3d 1060, ¶ 4 (finding former
inmate’s habeas claim moot “because he is no longer in custody”); see also Larsen
v. State, 92 Ohio St.3d 69, 748 N.E.2d 72 (2001) (“If a habeas corpus petitioner
seeking release is subsequently released, the petitioner’s habeas corpus claim is
normally rendered moot”).
       {¶ 5} Because Johnson’s petition is moot, we affirm its dismissal by the
court of appeals.
                                                                  Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                                _________________




                                          2
       Marvin F. Johnson Sr., pro se.
       Dave Yost, Attorney General, and Maura O’Neill Jaite, Assistant Attorney
General, for appellee.
                             _________________




                                        3